Exhibit 10.2

 

Execution Version

 

SALE AND CONTRIBUTION AGREEMENT

between

Owl Rock Technology Finance Corp.,
as Seller

and

OR Tech Financing I LLC,
as Purchaser

Dated as of August 11, 2020

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

ARTICLE I

DEFINITIONS

Section 1.1

Definitions1

 

Section 1.2

Other Terms2

 

Section 1.3

Computation of Time Periods3

 

Section 1.4

Interpretation3

 

Section 1.5

References3

 

ARTICLE II

CONVEYANCES OF TRANSFERRED ASSETS

Section 2.1

Conveyances3

 

Section 2.2

[Reserved]5

 

Section 2.3

Assignments5

 

Section 2.4

Actions Pending Completion of Conveyance6

 

Section 2.5

Indemnification6

 

Section 2.6

Assignment of Rights and Indemnities8

 

Section 2.7

Withholding8

 

ARTICLE III

CONSIDERATION AND PAYMENT; REPORTING

Section 3.1

Purchase Price8

 

Section 3.2

Payment of Purchase Price8

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.1

Seller’s Representations and Warranties8

 

Section 4.2

Reaffirmation of Representations and Warranties by the Seller; Notice of
Breach12

 

Section 4.3

Proceeds13

 

-i-

 

 

 

--------------------------------------------------------------------------------

 

ARTICLE V

COVENANTS OF THE SELLER

Section 5.1

Covenants of the Seller13

 

Section 5.2

Covenant of the Purchaser14

 

ARTICLE VI

CONDITIONS PRECEDENT

Section 6.1

Conditions Precedent15

 

ARTICLE VII

MISCELLANEOUS PROVISIONS

Section 7.1

Amendments, Etc.15

 

Section 7.2

Governing Law: Submission to Jurisdiction; Waiver of Jury Trial15

 

Section 7.3

Notices17

 

Section 7.4

Severability of Provisions17

 

Section 7.5

Further Assurances17

 

Section 7.6

No Waiver; Cumulative Remedies18

 

Section 7.7

Counterparts18

 

Section 7.8

Non-Petition18

 

Section 7.9

Transfer of Seller’s Interest18

 

Section 7.10

Binding Effect; Third-Party Beneficiaries and Assignability18

 

Section 7.11

Merger and Integration19

 

Section 7.12

Headings19

 

 

 

 

-ii-

 

 

 

--------------------------------------------------------------------------------

 

This SALE AND CONTRIBUTION AGREEMENT, dated as of August 11, 2020 (as amended,
supplemented or otherwise modified and in effect from time to time, this
“Agreement”), between OWL ROCK TECHNOLOGY FINANCE CORP., a Maryland corporation,
as seller (in such capacity, the “Seller”) and OR TECH FINANCING I LLC, a
Delaware limited liability company, as purchaser (in such capacity, the
“Purchaser”).

W I T N E S S E T H:

WHEREAS, on and after the date hereof, the Seller may, from time to time on each
Conveyance Date (as defined below), sell or contribute, transfer, and otherwise
convey, to the Purchaser, without recourse except to the extent specifically
provided herein, and the Purchaser may, from time to time on each Conveyance
Date, purchase or accept a contribution of all right, title and interest of the
Seller (whether now owned or hereafter acquired or arising, and wherever
located) in and to the Loan Assets (as defined below) mutually agreed by the
Seller and the Purchaser; and

WHEREAS, it is the Seller’s and the Purchaser’s intention that the conveyance of
the Transferred Assets under each assignment agreement and this Agreement is a
“true sale” or a “true contribution” for all purposes, such that, upon payment
of the purchase price therefor or the making of a contribution, the Transferred
Assets will constitute property of the Purchaser from and after the applicable
transfer date;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is hereby agreed by and between the
Purchaser and the Seller as follows:

ARTICLE I

DEFINITIONS

Section 1.1Definitions

.  As used in this Agreement, the following terms shall have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined).  All capitalized terms used herein but not defined
herein shall have the respective meanings specified in, or incorporated by
reference into, the Credit Agreement, dated as of August 11, 2020 (as amended,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”), by and among the Purchaser, as borrower, the Lenders party thereto
from time to time, State Street Bank and Trust Company, as administrative agent
(in such capacity, the “Administrative Agent”), State Street Bank and Trust
Company, as collateral agent (in such capacity, the “Collateral Agent”),
collateral administrator and custodian (in such capacity, the “Custodian”), and
Alter Domus (US) LLC, as document custodian (in such capacity, the “Document
Custodian”).

“Agreement” has the meaning set forth in the preamble hereto.

 

--------------------------------------------------------------------------------

 

“Convey” means to sell, transfer, assign, contribute, substitute or otherwise
convey assets hereunder (each such Conveyance being herein called a
“Conveyance”).

“Conveyance Date” means the date of a Conveyance, as specified in the applicable
Purchase Notice.

“Excluded Amounts” means (i) any amount that is attributable to the
reimbursement of payment by or on behalf of the Seller of any Taxes, fee or
other charge imposed by any Governmental Authority on any Loan Asset, (ii) any
interest or fees (including origination, agency, structuring, management or
other up-front fees) that are for the account of the Seller, (iii) any escrows
relating to Taxes, insurance and other amounts in connection with Loan Assets
which are held in an escrow account for the benefit of the obligor and the
secured party pursuant to escrow arrangements under the related underlying
instruments, (iv) to the extent paid using amounts other than proceeds of the
Loan Assets and proceeds of Loans, as applicable, any amount paid in respect of
reimbursement for expenses owed in respect of any Loan Asset pursuant to the
related underlying instrument or (v) any amount paid to the Purchaser in error.

“Indorsement” has the meaning specified in Section 8-102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

“Loan Asset” means each commercial loan identified on Schedule A hereto, and
each commercial loan identified on any Purchase Notice.

“Proceeds” has the meaning set forth in Section 4.1(n).

“Purchase Notice” has the meaning set forth in Section 2.1(a).

“Purchase Price” has the meaning set forth in Section 3.1(a).

“Purchaser” has the meaning set forth in the preamble hereto.

“Retained Interest” means, with respect to any Loan Asset, (a) all of the
obligations, if any, of the agent(s) under the documentation evidencing such
Loan Asset and (b) the applicable portion of the interests, rights and
obligations under the documentation evidencing such Loan Asset that relate to
such portion(s) of the indebtedness and interest in other obligations that are
owned by another lender.

“Seller” has the meaning set forth in the preamble hereto.

“Transferred Asset” means each asset, including any Loan Asset, Conveyed by the
Seller to the Purchaser hereunder, including with respect to each such asset,
all Related Property; provided that the foregoing will exclude the Retained
Interest and the Excluded Amounts.

Section 1.2Other Terms

.  All accounting terms not specifically defined herein shall be construed in
accordance with generally accepted accounting principles.  All terms used in
Article 9 of the UCC, and not specifically defined herein, are used herein as
defined in such Article 9.

-2-

 

NAI-1513992871v2

--------------------------------------------------------------------------------

 

Section 1.3Computation of Time Periods

.  Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each means “to but
excluding.”

Section 1.4Interpretation

.  In this Agreement, unless a contrary intention appears:

(i)reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are permitted by the Transaction
Documents;

(ii)reference to any gender includes each other gender;

(iii)reference to day or days without further qualification means calendar days;

(iv)unless otherwise stated, reference to any time means New York time;

(v)references to “writing” include printing, typing, lithography, electronic or
other means of reproducing words in a visible form;

(vi)reference to any agreement (including any Transaction Document or underlying
instrument), document or instrument means such agreement, document or instrument
as amended, modified, supplemented, replaced, restated, waived or extended and
in effect from time to time in accordance with the terms thereof and, if
applicable, the terms of the other Transaction Documents, and reference to any
promissory note includes any promissory note that is an extension or renewal
thereof or a substitute or replacement therefor;

(vii)reference to any requirement of law means such requirement of law as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated thereunder
and reference to any Section or other provision of any requirement of law means
that provision of such requirement of law from time to time in effect and
constituting the substantive amendment, modification, codification, replacement
or reenactment of such Section or other provision; and

(viii)references to “including” mean “including, without limitation”.

Section 1.5References

.  All Section references (including references to the Preamble), unless
otherwise indicated, shall be to Sections (and the Preamble) in this Agreement.

ARTICLE II

CONVEYANCES OF TRANSFERRED ASSETS

Section 2.1Conveyances

.  (a) In the event the Purchaser agrees (in accordance with and subject to the
requirements of the Credit Agreement) from time to time to acquire one or

-3-

 

NAI-1513992871v2

--------------------------------------------------------------------------------

 

more Loan Assets and Related Property from the Seller and the Seller agrees to
Convey such Loan Assets and Related Property to the Purchaser, the Purchaser
shall deliver written notice thereof to the Administrative Agent substantially
in the form set forth in Schedule B hereto (each, a “Purchase Notice”),
designating the Conveyance Date and attaching a supplement to Schedule A
identifying the Loan Assets proposed to be Conveyed and the Purchase Price with
respect to such Conveyance.  On the terms and subject to the conditions set
forth in this Agreement and the Credit Agreement, the Seller shall Convey to the
Purchaser without recourse (except to the extent specifically provided herein),
and the Purchaser shall accept such Conveyance, on the applicable Conveyance
Date, all of the Seller’s right, title and interest (whether now owned or
hereafter acquired or arising, and wherever located) in and to each Loan Asset
then reported by the Seller on the Schedule A attached to the related Purchase
Notice and the Related Property, together with all proceeds of the
foregoing.  For the avoidance of doubt, Schedule A, when delivered in accordance
with the terms hereof, shall automatically be deemed to update any previously
delivered Schedule A without the need for action or consent on the part of any
Person.

(b)It is the express intent of the Seller and the Purchaser that each Conveyance
of Transferred Assets by the Seller to the Purchaser pursuant to this Agreement
be construed as an absolute sale and/or contribution of such Transferred Assets
by the Seller to the Purchaser providing Purchaser with the full risks and
benefits of ownership of the Transferred Assets.  Further, it is not the
intention of the Seller and the Purchaser that any Conveyance be deemed a grant
of a security interest in the Transferred Assets by the Seller to the Purchaser
to secure a debt or other obligation of the Seller.  However, in the event that,
notwithstanding the intent of the parties expressed herein, the Conveyances
hereunder shall be characterized as loans and not as sales and/or contributions,
then (i) this Agreement also shall be deemed to be, and hereby is, a security
agreement within the meaning of the UCC and other applicable law and (ii) the
Conveyances by the Seller provided for in this Agreement shall be deemed to be,
and the Seller hereby grants to the Purchaser, a first priority security
interest (subject only to Permitted Liens) in, to and under all of the Seller’s
right, title and interest in, to and under, whether now owned or hereafter
acquired, such Transferred Assets and all proceeds of the foregoing to secure an
obligation of the Seller to pay over and transfer to the Purchaser any and all
distributions received by the Seller (other than Excluded Amounts) in relation
to the Transferred Assets from time to time, whether in cash or in kind, so that
the Purchaser will receive all distributions under, proceeds of and benefits of
ownership of the Transferred Assets and to secure all other obligations of the
Seller hereunder.  If the Conveyances hereunder shall be characterized as loans
and not as sales and/or contributions, the Purchaser and its assignees shall
have, with respect to such Transferred Assets and other related rights, in
addition to all the other rights and remedies available to the Purchaser and its
assignees hereunder, under the other Loan Documents and under the underlying
instruments, all the rights and remedies of a secured party under any applicable
UCC.

(c)The Seller and the Purchaser shall, to the extent consistent with this
Agreement, take such actions as may be necessary to ensure that, if this
Agreement were deemed to create a security interest in the Transferred Assets to
secure a debt or other obligation, such security interest would be deemed to be
a first priority perfected security interest in favor of the Purchaser under
applicable law and will be maintained as such throughout the term of this
Agreement.  The Seller represents and warrants that the Transferred Assets are
being transferred with the intention of removing them from the Seller’s estate
pursuant to Section 541 of the Bankruptcy Code.  The Purchaser assumes all risk
relating to nonpayment or failure by the obligors

-4-

 

NAI-1513992871v2

--------------------------------------------------------------------------------

 

to make any distributions owed by them under the Transferred Assets.  Except
with respect to the representations, warranties and covenants expressly stated
in this Agreement, the Seller assigns each Transferred Asset “as is,” and makes
no covenants, representations or warranties regarding the Transferred Assets.

(d)In connection with this Agreement, the Seller agrees to file (or cause to be
filed) on or prior to the Closing Date, at its own expense, a financing
statement or statements with respect to the Transferred Assets Conveyed by the
Seller hereunder from time to time meeting the requirements of applicable state
law in the jurisdiction of the Seller’s organization to perfect and protect the
interests of the Purchaser created hereby under the UCC against all creditors
of, and purchasers from, the Seller, and to deliver a file-stamped copy of such
financing statements or other evidence of such filings to the Purchaser as soon
as reasonably practicable after its receipt thereof and to keep such financing
statements effective at all times during the term of this Agreement.

(e)The Seller agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents and take all actions as may be
reasonably necessary or as the Purchaser may reasonably request, in order to
perfect or protect the interest of the Purchaser in the Transferred Assets
Conveyed hereunder or to enable the Purchaser to exercise or enforce any of its
rights hereunder.  Without limiting the foregoing, the Seller will, in order to
accurately reflect the Conveyances contemplated by this Agreement, execute and
file such financing or continuation statements or amendments thereto or
assignments thereof (as permitted pursuant hereto) or other documents or
instruments as may be reasonably requested by the Purchaser and mark its records
noting the Conveyance to the Purchaser of the Transferred Assets and the Lien of
the Collateral Agent pursuant to the Credit Agreement.  The Seller hereby
authorizes the Purchaser to file and, to the fullest extent permitted by
applicable law the Purchaser shall be permitted to sign (if necessary) and file,
initial financing statements, continuation statements and amendments thereto and
assignments thereof without further acts of the Seller; provided that the
description of collateral contained in such financing statements shall be
limited to only Transferred Assets.  Carbon, photographic or other reproduction
of this Agreement or any financing statement shall be sufficient as a financing
statement.

(f)Each of the Seller and the Purchaser agree that prior to the time of
Conveyance of any Loan Asset hereunder, the Purchaser has no rights to or claim
of benefit from any Loan Asset (or any interest therein) owned by the Seller.

(g)The Transferred Assets acquired, transferred to and assumed by the Purchaser
from the Seller shall include the Seller’s entitlement to any surplus or
responsibility for any deficiency that, in either case, arises under, out of, in
connection with, or as a result of, the foreclosure upon or acceleration of any
such Transferred Assets (other than Excluded Amounts).

Section 2.2[Reserved]

.

Section 2.3Assignments

.  The Seller and the Purchaser acknowledge and agree that, solely for
administrative convenience, any transfer document or assignment agreement
required to be executed and delivered in connection with the transfer of a
Transferred Asset in accordance with the terms of the related underlying
instruments may reflect that (i) the Seller (or

-5-

 

NAI-1513992871v2

--------------------------------------------------------------------------------

 

any Affiliate or third party from whom the Seller or the applicable Affiliate
may purchase Transferred Asset) is assigning such Transferred Asset directly to
the Purchaser or (ii) the Purchaser is acquiring such Transferred Asset at the
closing of such Transferred Asset.

Section 2.4Actions Pending Completion of Conveyance

. (a) Pending the receipt of any required consents to, and the effectiveness of,
the sale of any Loan Assets from the Seller to the Purchaser on the date hereof
in accordance with the applicable underlying instrument, the Seller hereby sells
to the Purchaser a 100% participation in such Loan Asset and its related right,
title and interest (each, a “Participation”). The Participations will not
include any rights that are not permitted to be participated pursuant to the
terms of the underlying instruments.  Such sale of the Participations shall be
without recourse to the Seller (including with regard to collectability), except
as otherwise expressly provided in the representations and warranties set forth
in Article IV, and shall constitute an absolute sale of each such
Participation.  Each of the Participations has the following characteristics:

(i)the Participation represents an undivided participating interest in 100% of
the underlying Loan Asset and its proceeds (including the Proceeds);

(ii)the Seller does not provide any guaranty of payments to the holder of the
Participation or other form of recourse (except as otherwise expressly provided
in the representations and warranties set forth in Article IV) or credit
support;

(iii)the Participation represents a pass through of all of the payments made on
the Loan Asset (including the Proceeds) and will last for the same length of
time as such Loan Asset except that each Participation will terminate
automatically upon the settlement of the assignment of the underlying right,
title and interest; and

(iv)the Seller holds title in such participated Loan Assets for the benefit of
the Purchaser and shall exercise the same care in the administration of the
participated Loan Assets as it would exercise for loans held for its own
account.

(b)Each party hereto shall use commercially reasonable efforts to, as soon as
reasonably practicable after the Conveyance Date cause the Buyer to become a
lender under the underlying instrument with respect to the Seller’s interest in
each Transferred Asset and take such action as shall be mutually agreeable in
connection therewith and in accordance with the terms and conditions of the
underlying instrument and consistent with the terms of this Agreement.

(c)Pending completion of the assignment of the Seller’s interest in each
Transferred Asset in accordance with the applicable underlying instruments, the
Seller shall comply with any written instructions provided to the Seller by or
on behalf of the Purchaser with respect to voting rights to be exercised by
holders of such Transferred Assets and shall refrain from taking any action with
respect to the participated Loan Assets other than as instructed by the
Purchaser, other than with respect to any voting rights that are not permitted
to be participated pursuant to the terms of the applicable underlying instrument
(and such restrictions, requirements or prohibitions are hereby incorporated by
reference as if set forth herein).

Section 2.5Indemnification

.  (a) The Seller hereby agrees to indemnify the Purchaser and its successors,
transferees, and assigns (including each Secured Party) or any of

-6-

 

NAI-1513992871v2

--------------------------------------------------------------------------------

 

such Person’s respective shareholders, officers, employees, agents or Affiliates
(each of the foregoing Persons being individually called an “Indemnified Party”)
against, and hold each Indemnified Party harmless from, any and all costs,
losses, claims, damages, liabilities and related expenses (including the
reasonable and documented out-of- pocket fees, charges and disbursements of any
outside counsel for any Indemnitee) (all of the foregoing being collectively
called “Indemnified Amounts”) incurred by any Indemnified Party or awarded
against any Indemnified Party in favor of any Person (including the Seller)
other than such Indemnified Party arising out of any material breach by the
Seller of any of its obligations hereunder or arising as a result of the failure
of any representation or warranty of the Seller herein to be true and correct in
all material respects or, if qualified as to materiality or Material Adverse
Effect, in all respects, on the date such representation or warranty was made;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such Indemnified Amounts (i) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence, bad faith or willful misconduct of such Indemnified Party
or its reckless disregard of its duties hereunder or any Transaction Document,
(ii) result from a claim brought by the Seller against an Indemnified Party for
breach in bad faith of such Indemnified Party’s obligations hereunder or under
any other Transaction Document, if the Seller has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction, (iii) include any punitive, indirect, consequential,
special damages, lost profits or other similar damages (provided that this
clause (iii) shall not limit Seller’s indemnification obligations hereunder to
the extent of any such indemnifiable amounts that become payable by the
Indemnified Party to any applicable third party), (iv) arise due to an Obligor’s
failure to pay any amounts due under the applicable loan agreement in accordance
with its terms or are otherwise due to an Obligor’s creditworthiness, (v)
include any Excluded Taxes (other than any Excluded Taxes that represent
Indemnified Amounts arising out of a Non-Tax claim) or (vi) Indemnified Amounts
resulting from the performance or non-performance of the Transferred Assets.

(b)If the Seller has made any payment pursuant to this Section 2.5 and the
recipient thereof later collects any payments from others (including insurance
companies) in respect of such amounts or is found in a final and nonappealable
judgment by a court of competent jurisdiction not to be entitled to such
indemnification, then the recipient agrees that it shall promptly repay to the
Seller such amounts collected.

(c)Any Indemnified Amounts shall be paid by the Seller to the Administrative
Agent, for the benefit of the applicable Indemnified Party, within two (2)
Business Days following receipt by the Seller of the Administrative Agent’s
written demand therefor (and the Administrative Agent shall pay such amounts to
the applicable Indemnified Party promptly after the receipt by the
Administrative Agent of such amounts).

(d)The obligations of the Seller under this Section 2.5 shall survive the
resignation or removal of the Administrative Agent, the Lenders, the Collateral
Agent, the Collateral Administrator, the Custodian or the Document Custodian,
the invalidity or unenforceability of any term or provision of this Agreement or
any other Transaction Document, any investigation made by or on behalf of the
Administrative Agent, the Collateral Agent, any Lender, the Purchaser, the
Collateral Administrator, the Custodian or the Document Custodian and the
termination of this Agreement.

-7-

 

NAI-1513992871v2

--------------------------------------------------------------------------------

 

Section 2.6Assignment of Rights and Indemnities

.  The Seller acknowledges that, pursuant to the Credit Agreement, the Purchaser
shall assign all of its right, title and interest in, to and under this
Agreement, including its rights of indemnity granted hereunder, to the
Collateral Agent, for the benefit of the Secured Parties.  Upon such assignment,
(a) the Collateral Agent, for the benefit of the Secured Parties, shall have all
rights of the Purchaser hereunder and may in turn assign such rights, and
(b) the obligations of the Seller under Section 2.5 and Section 2.6 shall inure
to the Collateral Agent, for the benefit of the Secured Parties.  The Seller
agrees that, upon such assignment, the Collateral Agent, for the benefit of the
Secured Parties, may enforce directly, without joinder of the Purchaser, the
indemnities set forth in Section 2.5 and Section 2.6.

Section 2.7Withholding

. Notwithstanding anything to the contrary in this Agreement, Purchaser shall be
entitled to deduct and withhold from the consideration otherwise deliverable
under this Agreement, and from any other payments otherwise required pursuant to
this Agreement and any other transaction contemplated hereby, such amounts as
Purchaser may be required to deduct and withhold with respect to any such
deliveries and payments under applicable law. To the extent that amounts are so
withheld and timely paid to the applicable Governmental Authority, they shall be
treated for all purposes of this Agreement as having been delivered and paid to
such Person in respect of which such deduction and withholding was made.

ARTICLE III

CONSIDERATION AND PAYMENT; REPORTING

Section 3.1Purchase Price

.  The purchase price (the “Purchase Price”) for each Loan Asset Conveyed on
each Conveyance Date shall be a dollar amount equal to the fair market value in
accordance with the Credit Agreement (as agreed upon between the Seller and the
Purchaser at the time of such Conveyance) of such Loan Asset Conveyed as of such
date.  The Purchase Price for the Loan Assets Conveyed on the date hereof is set
forth on Schedule A hereto.

Section 3.2Payment of Purchase Price

.  The Purchase Price, along with any fees from origination of the applicable
Loan Asset, for the Transferred Assets Conveyed from the Seller to the Purchaser
shall be paid on the related Conveyance Date (a) by payment in cash in
immediately available funds and/or (b) to the extent not paid in cash, as a
capital contribution by the Seller to the Purchaser (a “Contribution”).  The
applicable Purchase Notice shall specify the portions of the Purchase Price to
be paid in cash and as a contribution.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.1Seller’s Representations and Warranties

.  The Seller represents and warrants to the Purchaser as of the Closing Date
and as of each Conveyance Date:

(a)Existence, Qualification and Power.  The Seller (a) is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, (b) has all requisite power and authority to own and operate its
properties, to carry on its business as now

-8-

 

NAI-1513992871v2

--------------------------------------------------------------------------------

 

conducted and as proposed to be conducted, to enter into the Transaction
Documents to which it is a party and to carry out the transactions contemplated
thereby, and (c) is qualified to do business and in good standing in every
jurisdiction where its assets are located and wherever necessary to carry out
its business and operations, except in jurisdictions where the failure to be so
qualified or in good standing has not had, and could not be reasonably expected
to have, a Material Adverse Effect.

(b)Authorization; No Contravention.  The execution, delivery and performance of
the Seller and the consummation of the transactions contemplated by this
Agreement do not and will not (a) violate (1) any provision of any law or any
governmental rule or regulation applicable to it, (2) any of its Constituent
Documents, or (3) any order, judgment or decree of any court or other agency of
government binding on it or its properties (except where the violation could not
reasonably be expected to have a Material Adverse Effect); (b) conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any of its contractual obligation (except where the violation
could not reasonably be expected to have a Material Adverse Effect); (c) result
in or require the creation or imposition of any Lien upon any of its properties
or assets (other than any Liens created under any of the Transaction Documents
in favor of Collateral Agent for the benefit of the Secured Parties); or
(d) require any approval of stockholders, members or partners or any approval or
consent of any Person under any contractual obligation.

(c)Governmental Authorization; Other Consents.  The execution, delivery and
performance by the Seller and the consummation of the transactions contemplated
by this Agreement do not and will not require any registration with, consent or
approval of, or notice to, or other action to, with or by, any Governmental
Authority, except for filings and recordings with respect to the Collateral to
be made by the Seller as of the Closing Date.

(d)No Adverse Proceeding; Title.  There is no litigation, proceeding or
investigation pending or, to the actual knowledge of the Seller,  threatened
against the Seller, before any Governmental Authority (i) asserting the
invalidity of this Agreement or any other Transaction Document to which the
Seller is a party, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement or any other Transaction Document to
which the Seller is a party or (iii) seeking any determination or ruling that
would reasonably be expected to have a Material Adverse Effect.  The Seller is
not (a) in violation of any applicable laws that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect or
(b) subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

(e)Good and Marketable Title.  The Seller owns and has good and marketable title
to the Transferred Assets Conveyed to the Purchaser on the applicable Conveyance
Date, which Transferred Assets were originated without any fraud or
misrepresentation by the Seller or, to the best of the Seller’s knowledge, on
the part of the applicable Obligor, and free and clear of any lien (other than
the liens in favor of the Purchaser and the Secured Parties pursuant to the
Transaction Documents and inchoate liens arising by operation of law, Permitted
Liens or any lien that will be released prior to or contemporaneously with the
applicable Conveyance) and there are no financing statements naming the Seller
as debtor and covering the Transferred Assets other than

-9-

 

NAI-1513992871v2

--------------------------------------------------------------------------------

 

any financing statements in favor of the Purchaser and the Secured Parties
pursuant to the Transaction Documents, Permitted Liens or any lien that will be
released prior to or contemporaneously with the applicable Conveyance.

(f)Backup Security Interest. In the event that, notwithstanding the intent of
the parties, the Conveyances hereunder shall be characterized as loans and not
as sales and/or contributions, then:

(i)This Agreement creates a valid and continuing lien on the Seller’s right,
title and interest in and to the Transferred Assets in favor of the Purchaser
and the Collateral Agent, as assignee, for the benefit of the Secured Parties,
which security interest is validly perfected under Article 9 of the UCC (to the
extent such security interest may be perfected by filing a UCC financing
statement under such article), and is enforceable as such against creditors of
and purchasers from the Seller;

(ii)the Transferred Assets are comprised of instruments, security entitlements,
general intangibles, accounts, certificated securities, uncertificated
securities, securities accounts, deposit accounts, supporting obligations,
insurance, investment property and proceeds (each as defined in the UCC) and
such other categories of collateral under the UCC as to which the Seller has
complied with its obligations as set forth herein;

(iii)the Seller has received all consents and approvals required by the terms of
any Loan Asset to the sale, and granting of a security interest, in the Loan
Assets hereunder to the Purchaser and the Collateral Agent, as assignee on
behalf of the Secured Parties; the Seller has taken all necessary steps to file
or authorize the filing of all appropriate financing statements in the proper
filing office in the appropriate jurisdictions under applicable law in order to
perfect the security interest in that portion of the Transferred Assets in which
a security interest may be perfected by filing pursuant to Article 9 of the UCC
as in effect in Maryland;

(iv)none of the underlying promissory notes that constitute or evidence the Loan
Assets has any marks or notations indicating that they have been pledged,
assigned or otherwise conveyed to any Person other than the Purchaser and the
Collateral Agent, as assignee on behalf of the Secured Parties; and

(v)with respect to a Transferred Asset that constitutes a “certificated
security,” such certificated security has been delivered to the Document
Custodian, or will be delivered to the Document Custodian, for the benefit of
the Collateral Agent and, if in registered form, has been specially Indorsed to
the Collateral Agent or in blank by an effective Indorsement or has been
registered in the name of the Collateral Agent upon original issue or
registration of transfer by the Seller of such certificated security, in each
case, promptly upon receipt; provided that any file-stamped document, promissory
note and certificates relating to any Loan Asset shall be delivered as soon as
they are reasonably available; and in the case of an uncertificated security, by
(A) causing the Collateral Agent to become the registered owner of such
uncertificated security and (B) causing such registration to remain effective.

-10-

 

NAI-1513992871v2

--------------------------------------------------------------------------------

 

(g)Fair Consideration; No Avoidance for Loan Asset Payments.  With respect to
each Transferred Asset sold or contributed hereunder, the Seller sold or
contributed such Transferred Asset to the Purchaser in exchange for payment,
made in accordance with the provisions of this Agreement, in an amount which
constitutes fair consideration and reasonably equivalent value.  Each such
Conveyance referred to in the preceding sentence shall not have been made for or
on account of an antecedent debt owed by the Seller to the Purchaser and,
accordingly, no such sale is or may be voidable or subject to avoidance under
the Bankruptcy Code and the rules and regulations thereunder.

(h)Adequate Capitalization; No Insolvency.  As of such date it is, and after
giving effect to any Conveyance it will be, solvent and it is not entering into
this Agreement or any other Transaction Document or consummating any transaction
contemplated hereby or thereby with any intent to hinder, delay or defraud any
of its creditors.

(i)True Sale or True Contribution.  Each Transferred Asset sold or contributed
hereunder shall have been sold or contributed by the Seller to the Purchaser in
a “true sale” or a “true contribution.”

(j)True and Complete Information.  No report, financial statement, certificate
or other information (other than projections, forward-looking information,
general economic data, industry information or information relating to third
parties) furnished in writing by the Seller to the Purchaser in connection with
the transactions contemplated hereby or delivered hereunder (in each case, as
modified or supplemented by other information so furnished) contains as of their
date any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, when taken as a whole in the light of
the circumstances under which they were made, not misleading in any material
respect, in each case as of the date so furnished (or, in the case of
certificates, notices, reports, financial statements or similar information or
records, the stated date thereof); provided that solely with respect to written
or electronic information furnished by the Seller which was provided to the
Seller from a third party, such information need only be true and correct in all
material respects to the knowledge of the Seller.

(k)Transferred Assets.  The information contained in Schedule A is true, correct
and complete in all material respects as of each such Conveyance Date.

(l)Price of Loan Assets.  The Purchase Price for each Loan Asset Conveyed
hereunder represents the fair market value of such Loan Asset as of the time of
Conveyance hereunder, as may have changed from the time the applicable Loan
Asset was originally acquired by the Seller.

(m)Notice to Agents and Obligors.  The Seller will direct any agent,
administrative agent or obligor for any Loan Asset included in the Transferred
Assets to remit all payments and collections with respect to such Loan Asset
directly to the subaccounts of the Collections Account titled “Interest
Collection Account” or “Principal Collection Account” as applicable.

(n)[Reserved].

-11-

 

NAI-1513992871v2

--------------------------------------------------------------------------------

 

(o)Collateral Loan.  As of the applicable Conveyance Date, each Loan Asset is a
Collateral Loan; provided that no such representation is made with respect to
clause (a)(ii)  of the definition of “Collateral Loan” with respect to any Lien
arising by, through or under the Purchaser.

(p)Selection Procedures. In selecting the Transferred Assets, no selection
procedures were employed which are intended to be adverse to the interests of
any Lender.

(q)Set–Off, etc. At the time of Conveyance of a Transferred Asset and to the
knowledge of the Seller after reasonable inquiry, such Transferred Asset has not
been compromised, adjusted, extended, satisfied, subordinated, rescinded,
set–off or modified by the Seller or by the Obligor thereof other than to the
extent provided in the information and underlying instruments for such Loan
Asset provided to the Purchaser and the Administrative Agent regarding such
Transferred Asset and at such time such Transferred Asset is not subject to
compromise, adjustment, extension, satisfaction, subordination, rescission,
set–off, counterclaim, defense, abatement, suspension, deferment, deduction,
reduction, termination or modification, whether arising out of transactions
concerning such Transferred Asset or otherwise, by the Seller or by the Obligor
with respect thereto, except, in each case, for amendments, extensions and
modifications, if any, to such Transferred Asset otherwise permitted under the
Loan Documents.

(r)Regulations T, U and X.  The Seller is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (as
defined in Regulation U (12 C.F.R. Part 221) of the FRS Board) and none of the
proceeds of the Transferred Assets will be used, directly or indirectly, for a
purpose that violates Regulation T, Regulation U, Regulation X or any other
regulation promulgated by the FRS Board from time to time.

Compliance with Anti-Corruption Laws and Anti-Money Laundering Laws.

(t)  The Seller represents and warrants that (a) neither it nor any of its
directors or officers, nor (to the knowledge of the Seller) any of its
Affiliates, brokers and agents, have engaged in any activity or conduct that
would materially breach Anti-Corruption Laws or Anti-Money Laundering Laws and
(b) it has instituted and maintains policies and procedures designed to promote
and achieve compliance with Anti-Corruption Laws and Anti-Money Laundering Laws.

(t)Compliance with Sanctions.  The Seller is not, and to the knowledge of the
Seller, no Affiliate or broker or other agent of the Seller or its Affiliates
acting or benefiting in any capacity in connection with the Loans is (i) a
Sanctioned Person, or (ii) in violation of any Sanctions, and (b) no Loan, use
of proceeds or other transaction contemplated by this Agreement will result in
the violation of any applicable Sanctions.

Section 4.2Reaffirmation of Representations and Warranties by the Seller; Notice
of Breach

.  On each Conveyance Date, the Seller, by accepting the proceeds of the related
Conveyance, shall be deemed to have certified that all representations and
warranties described in Section 4.1 are true and correct in all material
respects with respect to itself and the Transferred Assets that are Conveyed on
such Conveyance Date (but, for the avoidance of doubt, not with respect to any
Transferred Assets that were Conveyed on a prior Conveyance Date) on and as of
such day as though made on and as of such day (or if specifically referring to
an earlier date, as of such earlier date).  The representations and warranties
set forth in Section 4.1 shall survive (i) the

-12-

 

NAI-1513992871v2

--------------------------------------------------------------------------------

 

Conveyance of the Transferred Assets to the Purchaser, (ii) the termination of
the rights and obligations of the Purchaser and the Seller under this Agreement
and (iii) the termination of the rights and obligations of the Purchaser under
the Credit Agreement.  Upon discovery by an Responsible Officer of the Purchaser
or the Seller of a breach of any of the foregoing representations and warranties
in any material respect, the party discovering such breach shall give prompt
written notice to the other and to the Administrative Agent.

Section 4.3Proceeds

.  All Collections received by the Seller or its Affiliates with respect to the
Transferred Assets (other than Excluded Amounts) (the “Proceeds”) Conveyed to
the Purchaser are held and shall be held in trust for the benefit of the
Purchaser and its assignees until deposited into the Interest Collection
Subaccount or the Principal Collection Subaccount.  The Seller shall promptly,
but in no event later than two (2) Business Days, remit to the Purchaser or the
Purchaser’s designee any payment or any other sums relating to, or otherwise
payable on account of, the Transferred Assets (other than Excluded Amounts) that
the Seller receives after the applicable Conveyance Date.

ARTICLE V

COVENANTS OF THE SELLER

Section 5.1Covenants of the Seller

.  The Seller hereby covenants and agrees with the Purchaser that, from the date
hereof until the termination of this Agreement, unless the Purchaser otherwise
consents in writing:

(a)Deposit of Collections.  The Seller shall transfer, or cause to be
transferred, all Collections (if any) it receives in respect of the Loan Assets
(other than Excluded Amounts) to the Interest Collection Subaccount or the
Principal Collection Subaccount by the close of business on the second Business
Day following the date such Collections are received by the Seller.

(b)Books and Records.  The Seller shall maintain proper books of record and
account of the transactions contemplated hereby, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions contemplated hereunder.

(c)Accounting of Purchases.  Other than for consolidated accounting purposes,
the Seller will not account for or treat the transactions contemplated hereby in
any manner other than as a sale or contribution of the Transferred Assets by the
Seller to the Purchaser; provided that for U.S. federal income tax purposes, the
Purchaser is treated as a “disregarded entity” whose sole member is the Seller
and, therefore, the Conveyance of Transferred Assets by the Seller to the
Purchaser hereunder will be disregarded for U.S. federal income tax purposes.

(d)Liens.  The Seller shall not create, incur, assume or permit to exist any
Lien on or with respect to any of its rights under any of the Transaction
Documents or on or with respect to any of its rights in the Transferred Assets
(other than the liens in favor of the Purchaser and the Secured Parties pursuant
to the Transaction Documents, Permitted Liens and any lien that will be released
prior to or contemporaneously with the applicable Conveyance).  For the
avoidance of

-13-

 

NAI-1513992871v2

--------------------------------------------------------------------------------

 

doubt, this Section 5.1(d) shall not apply to any property retained by the
Seller and not Conveyed or purported to be Conveyed hereunder.

(e)Change of Name. Etc.  The Seller shall not change its name, or name under
which it does business, in any manner that would make any financing statement or
continuation statement filed by the Seller or Purchaser pursuant hereto (or by
the Administrative Agent on behalf of the Seller or Purchaser) or change its
jurisdiction of organization, unless the Seller shall have given the Purchaser
at least 30 days prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements and, in the case of a change in jurisdiction, new
financing statements.  The Seller shall do or cause to be done, all things
necessary to preserve and keep in full force and effect its existence, its
material rights and its material privileges, obligations, licenses and
franchises for so long as any Participations remain outstanding pursuant to
Section 2.4.

(f)Sale Characterization.  The Seller shall not make statements or disclosures,
or treat the transactions contemplated by this Agreement (other than for
consolidated tax or accounting purposes) in any manner other than as a true
sale, contribution or absolute assignment of the title to and sole record and
beneficial ownership interest of the Transferred Assets Conveyed or purported to
be Conveyed hereunder; provided that for U.S. federal income tax purposes, the
Purchaser is treated as a “disregarded entity” whose sole member is the Seller
and, therefore, the Conveyance of Transferred Assets by the Seller to the
Purchaser hereunder will be disregarded for U.S. federal income tax purposes;
provided, further that the Seller may consolidate the Purchaser and/or its
properties and other assets for accounting purposes in accordance with GAAP if
any consolidated financial statements of the Seller contain footnotes that the
Transferred Assets have been sold or contributed to the Purchaser.

(g)Expenses.  The Seller shall pay its operating expenses and liabilities from
its own assets.

(h)Commingling.  The Seller shall not, and shall not permit any of its
Affiliates to, deposit or permit the deposit of any funds that do not constitute
Collections of any Loan Asset into the Interest Collection Subaccount or the
Principal Collection Subaccount.

(i)Limited Purpose Entity Covenant.  The Seller shall not take any action that
would cause a violation of Section 5.18 of the Credit Agreement by the
Purchaser.

(j)Delivery of Documents.  With respect to each Loan Asset Conveyed to the
Purchaser hereunder, the Seller shall deliver to or at the direction of the
Purchaser all documents that the Purchaser, as borrower, is required to deliver
with respect to such Loan Asset pursuant to Section 3.2(a) of the Credit
Agreement, as applicable, not later than the Purchaser is obligated to deliver
such documents pursuant to such sections.

(k)Nonconsolidation Opinion.  The Seller shall not take any action contrary to
the “Assumptions and Facts” section in the opinion of Latham & Watkins, LLP,
dated the date hereof, relating to certain nonconsolidation matters.

Section 5.2Covenant of the Purchaser

.  The Purchaser hereby covenants and agrees with the Seller that, from the date
hereof until the termination of this Agreement, unless the

-14-

 

NAI-1513992871v2

--------------------------------------------------------------------------------

 

Seller otherwise consents in writing, the Purchaser shall comply with Section
9(j) of the Purchaser’s Limited Liability Company Agreement dated as of August
11, 2020.

ARTICLE VI

CONDITIONS PRECEDENT

Section 6.1Conditions Precedent

.  The obligations of the Purchaser to pay the Purchase Price for the
Transferred Assets sold on the Closing Date and any other Conveyance Date shall
be subject to the satisfaction of the following conditions:

(a)All representations and warranties of the Seller contained in this Agreement
shall be (I) to the extent already qualified with respect to “material” matters
or “Material Adverse Effect,” shall be true and correct on and as of such date
and (II) to the extent not already qualified with respect to “material” matters
or “Material Adverse Effect”, shall be true and correct in all material respects
on and as of such date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct (in all material respects or as so qualified, as applicable) as
of such earlier date;

(b)The Seller shall have performed in all material respects all other
obligations required to be performed by it pursuant to the provisions of this
Agreement, the underlying instruments and the other Transaction Documents to
which it is a party as of such date; and

(c)All organizational and legal proceedings, and all instruments in connection
with the transactions contemplated by this Agreement and the other Transaction
Documents shall be reasonably satisfactory in form and substance to the
Purchaser, and the Purchaser shall have received from the Seller copies of all
documents (including records of corporate proceedings) relevant to the
transactions herein contemplated as the Purchaser may reasonably have requested.

ARTICLE VII

MISCELLANEOUS PROVISIONS

Section 7.1Amendments, Etc.

  This Agreement and the rights and obligations of the parties hereunder may not
be amended, supplemented, waived or otherwise modified except in an instrument
in writing signed by the Purchaser and the Seller and consented to by the
Administrative Agent.  Any reconveyance executed in accordance with the
provisions hereof shall not be considered an amendment or modification to this
Agreement.

Section 7.2Governing Law: Submission to Jurisdiction; Waiver of Jury Trial

.  (a)  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE
SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO POST-JUDGMENT
INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES

-15-

 

NAI-1513992871v2

--------------------------------------------------------------------------------

 

THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF
THE STATE OF NEW YORK.

(b)SUBJECT TO CLAUSE (E) OF THE FOLLOWING SENTENCE, ALL JUDICIAL PROCEEDINGS
BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING HERETO, OR ANY OF THE
OBLIGATIONS, SHALL BE BROUGHT IN ANY FEDERAL COURT OF THE UNITED STATES OF
AMERICA SITTING IN THE BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE
SUBJECT MATTER JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY
OF NEW YORK.  BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF
AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE (SUBJECT TO CLAUSE (E) BELOW) JURISDICTION AND
VENUE OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES
THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE
BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE
PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 7.3; (D) AGREES THAT
SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND (E) AGREES THAT THE AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT
PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF
ANY RIGHTS UNDER ANY TRANSACTION DOCUMENT OR AGAINST ANY COLLATERAL OR THE
ENFORCEMENT OF ANY JUDGMENT, AND HEREBY SUBMITS TO THE JURISDICTION OF, AND
CONSENTS TO VENUE IN, ANY SUCH COURT.

(c)EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT OR
THE PURCHASER/SELLER RELATIONSHIP THAT IS BEING ESTABLISHED.  THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH
HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.  EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO

-16-

 

NAI-1513992871v2

--------------------------------------------------------------------------------

 

THIS SECTION 7.2 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
HERETO OR ANY OF THE OTHER TRANSACTION DOCUMENTS OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER.  IN THE EVENT OF LITIGATION,
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

Section 7.3Notices

.  All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including electronic communication) and
shall be personally delivered or sent by certified or registered mail, return
receipt requested, by overnight delivery service, with all charges paid, by
electronic mail (“e-mail”) or by hand delivery, to the intended party at the
address of such party set forth below:

(a)in the case of the Purchaser, as provided under the Credit Agreement;

(b)in the case of the Seller, as provided under the Corporate Services
Agreement.

(in each case, with a copy to the Administrative Agent at the address for notice
provided under the Credit Agreement).

All such notices and correspondence shall be deemed given (a) if sent by
certified or registered mail, three (3) Business Days after being postmarked,
(b) if sent by overnight delivery service or by hand delivery, when received at
the above stated addresses or when delivery is refused and (c) if sent by
e-mail, when received.

Section 7.4Severability of Provisions

.  If any one or more of the covenants, agreements, provisions or terms of this
Agreement shall for any reason whatsoever be held invalid, then such covenants,
agreements, provisions, or terms shall be deemed severable from the remaining
covenants, agreements, provisions, or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

Section 7.5Further Assurances

.  

(a)The Purchaser and the Seller each agree that at any time and from time to
time, at its expense and upon reasonable request of the Administrative Agent, it
shall promptly execute and deliver all further instruments and documents, and
take all reasonable further action, that is necessary or desirable to perfect
and protect the Conveyances and security interests granted or purported to be
granted by this Agreement or to enable the Collateral Agent or any of the
Secured Parties to exercise and enforce its rights and remedies under this
Agreement with respect to any Transferred Assets.

(b)The Purchaser and the Seller agree to do and perform, from time to time, any
and all acts and to execute any and all further instruments reasonably requested
by the other party more fully to effect the purposes of this Agreement and the
other Loan Documents, including the execution of any financing statements or
continuation statements or equivalent documents relating to the Transferred
Assets for filing under the provisions of the UCC or other laws of any
applicable jurisdiction.

-17-

 

NAI-1513992871v2

--------------------------------------------------------------------------------

 

(c)The Purchaser and the Seller hereby severally authorize the Collateral Agent,
upon receipt of written direction from the Administrative Agent, to file one or
more financing or continuation statements, and amendments thereto, relating to
all or any part of the Transferred Assets.

(d)The Seller shall furnish to the Collateral Agent and the Administrative Agent
from time to time such reports in connection with the Transferred Assets as the
Collateral Agent (acting solely at the Administrative Agent’s request) or the
Administrative Agent may reasonably request, all in reasonable detail.

Section 7.6No Waiver; Cumulative Remedies

.  No failure to exercise and no delay in exercising, on the part of the
Purchaser, the Seller or the Administrative Agent, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein provided
are cumulative and not exhaustive of any rights, remedies, powers and privilege
provided by law.

Section 7.7Counterparts

.  This Agreement may be executed in two or more counterparts including telecopy
transmission thereof (and by different parties on separate counterparts), each
of which shall be an original, but all of which together shall constitute one
and the same instrument.  Delivery of an executed counterpart of a signature
page to this Agreement by facsimile or e-mail in portable document format (.pdf)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

Section 7.8Non-Petition

.  The Seller covenants and agrees that, prior to the date that is one year (or,
if longer, any applicable preference period) and one day after the payment in
full of all Obligations (other than contingent reimbursement and indemnification
obligations which are unknown, unmatured and for which no claim has been made),
no party hereto shall institute against, or join any other Person in instituting
against, the Purchaser any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceedings or other similar proceedings under any federal, state
or foreign bankruptcy or similar law.

Section 7.9Transfer of Seller’s Interest

.  With respect to each transfer of a Transferred Asset on any Conveyance Date,
(i) the Purchaser shall, as to each Transferred Asset, be a party to the
relevant underlying instruments and have the rights and obligations of a lender
thereunder, and (ii) the Seller shall, to the extent provided in this Agreement,
and the applicable underlying instruments, relinquish its rights and be released
from its obligations, as to each Transferred Asset.  The obligors or agents on
the Transferred Asset were or will be notified of the transfer of the
Transferred Asset to the Purchaser to the extent required under the applicable
underlying instruments.  The Document Custodian will have possession of the
related underlying instrument (including the underlying promissory notes, if
any).

Section 7.10Binding Effect; Third-Party Beneficiaries and Assignability

.  This Agreement will inure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.  The Collateral
Agent, for the benefit of the Secured Parties, and the Administrative Agent are
each intended by the parties hereto to be an express third-party

-18-

 

NAI-1513992871v2

--------------------------------------------------------------------------------

 

beneficiary of this Agreement.  Notwithstanding anything to the contrary
contained herein, this Agreement may not be assigned by the Purchaser or the
Seller without the prior written consent of the Administrative Agent.

Section 7.11Merger and Integration

.  Except as specifically stated otherwise herein, this Agreement and the other
Transaction Documents set forth the entire understanding of the parties relating
to the subject matter hereof, and all prior understandings, written or oral, are
superseded by this Agreement and the other Transaction Documents.

Section 7.12Headings

.  The headings herein are for purposes of reference only and shall not
otherwise affect the meaning or interpretation of any provision hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

-19-

 

NAI-1513992871v2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Purchaser and the Seller each have caused this Sale and
Contribution Agreement to be duly executed by their respective officers as of
the day and year first above written.

Owl Rock Technology Finance Corp.,
as Seller

 

By:


Name:  
Title:  

OR Tech Financing I LLC
as Purchaser

 

By:


Name:  
Title:  

[Signature Page to Sale and Contribution Agreement]

 

 

USActive 53773370.2

US-DOCS\116677064.5

NAI-1513992871v2

--------------------------------------------------------------------------------

 

Schedule A

SCHEDULE OF LOAN ASSETS


 

ConnectWise, LLC

1st Lien

37430

Maverick Midco Inc.

1st Lien

20553.75

VVC Holdings Corp. (dba Athenahealth, Inc.)

1st Lien

18850.65

Definitive Healthcare Holdings, LLC

1st Lien

26527.5

Interoperability Bidco, Inc.

1st Lien

25650

Litera Bidco LLC

1st Lien

26527.5

Gerson Lehrman Group, Inc.

1st Lien

37525

Reef Global, Inc. (fka Cheese Acquisition, LLC)

1st Lien

19278

GS Acquisitionco, Inc. (dba insightsoftware)

1st Lien

19839

Integrity Marketing Acquisition, LLC

1st Lien

19788

Acquia Inc.

1st Lien

19650

Apptio, Inc.

1st Lien

19700

Certify, Inc.

1st Lien

19700

Circle Internet Services, Inc.

1st Lien

20000

Intelerad

1st Lien

19350

Lightning Midco, LLC (dba Vector Solutions)

1st Lien

19700

Paysimple, Inc.

1st Lien

18750

Kaseya Inc.

1st Lien

26392.5

Dude Solutions Holdings, Inc.

1st Lien

19350

Instructure, Inc.

1st Lien

16458.75

MINDBODY, Inc.

1st Lien

14520

USActive 53773370.2Sch. A-1

US-DOCS\116677064.5

NAI-1513992871v2

--------------------------------------------------------------------------------

 

Aucerna

1st Lien

14725

Pec Veriforce

1st Lien

14587.5

Transact Holdings, Inc.

1st Lien

8266.25

Asurion, LLC

2nd Lien

8436.25

Hyland Software, Inc.

2nd Lien

4916.5

SURF HOLDINGS, LLC (dba Sophos Group plc)

2nd Lien

4750

Bracket Intermediate Holding Corp.

2nd Lien

8181.25

 

USActive 53773370.2Sch. A-2

US-DOCS\116677064.5

NAI-1513992871v2

--------------------------------------------------------------------------------

 

Schedule B

FORM OF PURCHASE NOTICE

[Date]

To: State Street Bank and Trust Company as Administrative Agent

      Attention:
      Tel.:
      Email:


     with a copy to:

     State Street Bank and Trust Company

    
Tel.:
Fax:
Attention:
Email:

 

Re:

Purchase Notice for Conveyance Date of [ ] (the “Conveyance Date”)

 

Ladies and Gentlemen:

This Purchase Notice is delivered to you pursuant to Section 2.1(a) of the Sale
and Contribution Agreement, dated as of [n], 2020 (together with all amendments,
if any, from time to time made thereto, the “Sale Agreement”), between OR Tech
Financing I LLC, as purchaser (the “Purchaser”), and Owl Rock Technology Finance
Corp, as seller (the “Seller”).  Unless otherwise defined herein or the context
otherwise requires, capitalized terms used herein have the meanings provided in
the Sale Agreement.

In accordance with Section 2.1(a) of the Sale Agreement, effective as of the
Conveyance Date, the Seller hereby Conveys to the Purchaser [as a sale for cash
for a Purchase Price of $ ] [and] [as a Contribution in the amount of $ ] on the
above-referenced Conveyance Date pursuant to the terms and conditions of the
Sale Agreement the Loan Assets listed on Schedule A hereto, together with all
proceeds of the foregoing.

Please wire the cash portion of the Purchase Price to the Seller pursuant to the
wiring instructions included in Attachment 1 of this letter.

The Seller certifies that the conditions described in Section 6.1 of the Sale
Agreement have been satisfied with respect to such Conveyance.

The Seller agrees that if prior to the Conveyance Date any matter certified to
herein by it will not be true and correct in all material respects at such time
as if then made, it will promptly so notify the Purchaser and the Administrative
Agent.  Except to the extent, if any, that

USActive 53773370.2Sch. B-1

US-DOCS\116677064.5

NAI-1513992871v2

--------------------------------------------------------------------------------

 

prior to the Conveyance Date the Purchaser shall receive written notice to the
contrary from the Seller, each matter certified to herein shall be deemed once
again to be certified by the Seller as true and correct in all material respects
at the Conveyance Date as if then made.

The Seller has caused this Purchase Notice to be executed and delivered, and the
certification and warranties contained herein to be made, by its duly authorized
officer as of the date first written above.

Very truly yours,

 



OWL ROCK TECHNOLOGY FINANCE CORP.

 

By:


Name:  
Title:  

Accepted and Agreed

OR TECH FINANCING I LLC

By:


Name:  
Title:  

 

USActive 53773370.2Sch. B-2

US-DOCS\116677064.5

NAI-1513992871v2

--------------------------------------------------------------------------------

 

Attachment 1

Wire Instructions

Bank:
ABA:
Name:
Number:
For further credit to account:

 

 

Sch. B-3

US-DOCS\116677064.5

NAI-1513992871v2

--------------------------------------------------------------------------------

 

 

2Sch. C-1